DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light-irradiating portion and light-receiving portion on opposite sides of the sheet path (Claims 1 + 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Rather, light sensing portions appear to be shown on the same side of the sheet path (Fig. 2) and the ultrasonic sensors are shown on opposite sides of the sheet path (per the remaining figures).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (US Pub No. 2019/0063901 A1) in view of Koyama et al. (JP 2019-104635).

	Regarding Claim 1, Mitsui discloses
a first guide (101) configured to guide a sheet; 
a second guide (121) disposed to face the first guide, and configured to form a conveyance path (i.e. between the guides) together with the first guide; 
a conveyance portion (51, 52) configured to convey a sheet in the conveyance path; 
a pressing portion (128) configured to press the sheet being conveyed in the conveyance path against the first guide; 
an urging portion (126) configured to urge the pressing portion in an urging direction toward the first guide (to left in Fig. 3B); 
a receiving member (124) configured to hold the pressing portion and receive a reaction force of the urging portion; and 
a detection unit comprising a first detection portion (107b) disposed on the first guide, and a second detection portion (127b) facing the first detection portion and disposed on the second guide, the detection unit being configured to change an output value based on presence and absence of the sheet at a detection position in the conveyance path ([0039]), 
Mitsui discloses the second guide 121 to be provided with the second detection portion 127b and the receiving member to be movably disposed with respect to the first guide 101 provided with the first detection portion 107b but does not disclose the second guide to be movably disposed with respect to the first guide or the second guide and receiving member to be positioned independently from each other.
Koyama et al. discloses a second guide (23) to be movably disposed with respect to a first guide (301) for the purpose of providing access to the sheet path. 

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Mitsui by including the movable second guide as 

disclosed by Koyama et al., for the purpose of providing access to the sheet path. It is 

noted that by doing so, the second guide and receiving member 124 would therefore 

also be positioned independently from each other (due to 126).

	Regarding Claim 2, Mitsui discloses

either one of the first detection portion and the second detection portion 

comprises an ultrasonic wave receiving element (107b) configured to receive an 

ultrasonic wave, and wherein another one of the first detection portion and the second 

detection portion comprises an ultrasonic wave transmitting element (127b) configured 

to emit the ultrasonic wave to the ultrasonic wave receiving element.

	Regarding Claim 4, Mitsui discloses

either one of the first detection portion and the second detection portion 

comprises a light-irradiating portion configured to emit light, wherein another one of the 

first detection portion and the second detection portion comprises a light-receiving 

portion configured to receive the light emitted from the light- irradiating portion (optical 

sensor, [0003]).

Regarding Claim 5, Mitsui discloses 


the second guide is configured not to be affected by displacement of the receiving member (121 is not moved or deformed by displacement of 124).
Regarding Claim 6, Mitsui discloses
the receiving member 124 is configured not to engage with the second guide 121 (i.e. at least not directly, since 124 is within 122) in the urging direction inside an area of width of the conveyance path in a width direction orthogonal to a sheet conveyance direction (i.e. does not engage inside such an area or outside such an area, since 124 is within 122).
Regarding Claim 11, Mitsui discloses
the pressing portion comprises a rotary member (128) configured to be rotatably driven by the sheet being conveyed in the conveyance path ([0038]).
Regarding Claim 12, Mitsui discloses
an image forming portion (comprising 40, 91).

Allowable Subject Matter
Claims 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a light-irradiating portion, a light-receiving portion and a reflecting portion as claimed (Claim 3) or a positioning member, a second urging portion, a first abutment part and second abutment part as claimed (Claims 7-9). The prior art also does not show a common pivot axis as claimed (Claim 10).

Claims 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a detection unit as claimed, on one side of a sheet path (Claims 13-23).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida et al. (US Pub No. 2016/0139550) discloses a movable sensor but lacks discrete elements for a second guide and receiving member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        June 17, 2022